Per Curiam.
— Thornhill brought a suit for the cancellation of a deed of conveyance to lands which purported to have been made by him and his wife, the grounds for equitable relief being alleged imposition upon the complainant, an ignorant and illiterate colored man, and that the wife did not join in the pretended conveyance, which the evidence shows to be of the homestead.
An answer was filed by Millinor denying the allegations of the bill of complaint, and testimony was taken before an examiner. The court found for the complainant and decreed accordingly.
On appeal the defendant argues that the testimony does not sustain the decree and suggests laches.
While the findings and conclusions of a chancellor, where the evidence is not taken before him, but before a master or examiner, by reason whereof he is not afforded an opportunity of seeing and hearing the witnesses, are not entitled to the same weight as the verdict of a jury, yet even in that case they should not be disturbed by an appellate court, unless they are clearly shown to be erroneous.
In equity, as well as at law, every presumption is in favor of the correctness of the rulings of the trial judge, and a final decree rendered by him, based largely or solely upon questions of facts, will not be reversed, unless the evidence clearly shows it to be erroneous. Brannon v. Blume, 61 Fla. 505, 55 South. Rep. 549.
The testimony is conflicting, but as there is evidence *533to support the finding of tbe chancellor, the decree will not be reversed, it not clearly appearing to be erroneous! Under the circumstances disclosed no such laches appear as will bar the relief sought.
The decree is affirmed.
Whitfield, C. J., and Taylor, Shackleford, Cockrell and Hocker, J. J., concur.